     Case 2:21-cv-00035-JRG Document 2-1 Filed 02/02/21 Page 1 of 1 PageID #: 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CLAYTON HAUGEN,                           §
          Plaintiff,                      §
                                          §
V.                                        §
                                          §       CIVIL ACTION NO. 2:21-cv-00035
ACTIVISION PUBLISHING, INC.,              §
ACTIVISION BLIZZARD, INC., INFINITY       §                       JURY
WARD, INC. and MAJOR LEAGUE               §
GAMING CORP.,                             §
            Defendants.                   §


                 ATTACHMENT TO CIVIL COVER SHEET FORM JS44


Additional Attorneys for Plaintiff:



                                              Timothy Micah Dortch
                                              State Bar No. 24044981
                                              POTTS LAW FIRM, LLP
                                              2911 Turtle Creek Blvd, Suite 1000
                                              Dallas, Texas 75219
                                              (214) 396-9427 (Telephone)
                                              (469) 217-8296 (Facsimile)
                                              mdortch@potts-law.com

                                              CHRISTOPHER D. LINDSTROM
                                              State Bar No. 24032671
                                              POTTS LAW FIRM, LLP
                                              3737 Buffalo Speedway, Suite 1900
                                              Houston, Texas 77098
                                              (713) 963-8881 (Telephone)
                                              (713) 583-5388 (Facsimile)
                                              clindstrom@potts-law.com

                                              Attorneys for Plaintiff
                                              Clayton Haugen
